LOBRANO, Judge,
concurring.
I concur in the majority result with respect to the plea of double jeopardy for the following additional reasons.
As noted by the majority, the crime of rape requires proof of sexual penetration. The crime of first degree murder is defined as the killing of a human being “[wjhen the offender has specific intent to kill ... and is engaged in the perpetration or attempted perpetration of ... aggravated rape....”
In this case, defendant was charged with attempted first degree murder while engaged in the perpetration or attempted perpetration of aggravated rape. Thus, the State only had to prove the attempt at rape, and not the completed act, to support the attempted first degree murder charge. The proof of aggravated rape required proof of the additional element of penetration.
I agree with the majority’s reasoning on the other assignments of error.